*166Concurring Opinion by
Judge Doyle:
I respectfully concur' in the result only. I am in complete agreement with the majority that the appeal here must be quashed because the Secretary failed to act in a timely manner. Further, I cannot deny that the time frames set forth in Regulation 275.4(h)(4)(h), 55 Pa. Code §275.4(h)(4)(h), are unduly cumbersome. My objection is that we are invalidating this subsection of the Regulation sua sponte and, thus, the Department of Public Welfare (DPW) has not been given an opportunity to defend it.
As the majority has itself demonstrated, the regulation is capable of being applied, albeit not without engag*167ing in vigorous mental gymnastics. But, the fact that it can be applied without directly conflicting with other laws makes this case different from Ormes v. Department of Public Welfare, 98 Pa. Commonwealth Ct. 588, 512 A.2d 87 (1986), wherein a different subsection of the instant Regulation was in direct and unresolvable conflict with Rule of Appellate Procedure 1701(b)(3) and, thus, was invalidated sua sponte by this Court.
Finally, I must note that the Regulation in question here is one of DPW’s own regulations and has been promulgated to apply only in public assistance cases. See generally Northwestern Institute of Psychiatry v. Department of Public Welfare, 99 Pa. Commonwealth Ct. 213, 513 A.2d 495 (1986). Regulation 35.241(d), 1 Pa. Code §35.241(d), which the majority utilizes in lieu of DPW’s own Regulation, is a catch-all regulation which appears in the General Rules of Administrative Practice and Procedure (General Rules). Regulation 31.1(c) of the General Rules, 1 Pa. Code §31.1(c), provides that the General Rules are “not applicable to a proceeding before an agency to the extent that the agency has promulgated inconsistent regulations on the same subject.” Inasmuch as DPW has promulgated such a rule, I do not believe it is appropriate for us in the circumstances of this case to invalidate a subsection of DPW’s Regulation and proceed to apply the General Rules without at least affording DPW the opportunity to defend its own Rule.* 1 For these reasons I concur in the result only.

 DPW may well have a valid defense for its rule. For example, I note that the term “working days” has been utilized by the legislature in Section 803 of the Civil Service Act, Act of August 5, 1941 EL. 752, as amended, 71 ES. §741.803 (providing that the suspension of a state civil servant “shall not exceed thirty working days in one calendar year”) (emphasis added).